DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the applicant filed by the applicant of April 3, 2019. Claims 1-17 and 19-21 are pending and have been examined. Claim 18 has been canceled. Claims 1, 6, 10-11, 16-17, and 19-20 have been amended. Claim 21 is new. This action is made final in response to the Applicant Arguments/Remarks received on July 22, 2022.
 
Claim Rejections - 35 USC § 112
The 112(b) rejections regarding claim 1-20 have been withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 9-10, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US Pub No. 2016/0031450).
Regarding claim 1,  Wilson anticipates A method for evaluating driver performance, the method being performed by one or more processors and comprising (see at least Wilson Fig 4-5): retrieving, for a given road segment of a geographic region, a baseline or model characterization for at least one driving action (see at least Wilson Para 38: "a client device 140 operated by …a vehicle driver and/or an administrator of system 100 may be used to access… model generation device 72, Road/driver/vehicle model storage device 130, and/or driving data storage device 135 in order to …access road, driver, and or vehicle models or provide information for use in the generation of these models"), wherein generation of the retrieved baseline or model characterization comprises: receiving, over one or more networks (see at least Wilson Para 35: "In some embodiments, sensors 115a-115n and 116 …may communicate the collected driving data to model generation device 72 via one or more networks") vehicle data from each vehicle of a plurality of vehicles that individually traverse the given road segment (see at least Wilson Para 40: "In step 205, driving data from a plurality of vehicles, such as vehicles 110a-110n and/or sensors, such as sensors 115a-115n driving on a path may be received by, for example, a model generation device such as model generation device 120."), the vehicle data of each vehicle of the plurality of vehicles including sensor-based vehicle state information and data indicative of one or more attributes of the vehicle's motion while the vehicle is traversing the given road segment (see at least Wilson Para 40: "The driving data may include, for example, vehicle trajectory and other kinematic data ( e.g., vehicle position at a particular time, vehicle speed, a direction of travel for the vehicle, etc.)."); for each of the plurality of vehicles, determining, based on the vehicle data of that vehicle, a characterization of at least one driving action performed using that vehicle at the given road segment (see at least Wilson Para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns. In some embodiments, step 215 may include processing the data using one or more data pattern recognition algorithms."); and a confidence value associated with each characterization wherein each confidence value indicates a reliability level of the associated characterization (see at least Wilson para 83: "In some instances, the parameters of W may be derived from a best-fit comparison of the individual driver 's observed driving to that of a reference population of drivers. For an individual driver, the relevant parameters may be selected from a larger set of parameters as appropriate to meet a desired accuracy threshold."); aggregating the characterizations and confidence values determined for the plurality of vehicles (see at least Wilson Para 47: "When generating the taxonomy of maneuvers, various similar maneuvers, described by similar parameters and indices, may be combined, split or redefined for improved system performance."); and determining, for the given road segment, the baseline or model characterization for the at least one driving action based at least in part on the aggregated characterizations and confidence values (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215. This taxonomy may later be used for developing a road model."); receiving new vehicle data from an additional vehicle, the new vehicle data indicating that the additional vehicle traversed the given road segment (see at least Wilson Para 72: "In one embodiment, received driving data from one or more drivers who are the subject(s) of the driver model may be processed to determine one or more characteristics of the driver(s) (step 235)."); determining, based on the new vehicle data of the additional vehicle, a characterization of at least one driving action performed using the additional vehicle at the given road segment (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215."); comparing the determined characterization of the at least one driving action performed using the additional vehicle to the retrieved baseline or model characterization (see at least Wilson Para 72: "These characteristics may then be compared to the road model (step 240)"); and  evaluating a driver associated with the additional vehicle based on the comparison (see at least Wilson Para 72: "the driver model may be built based upon these comparisons (245).").
Regarding claim 2, Wilson remains as applied to claim 1. Wilson further anticipates wherein the evaluating comprises generating a rating for the driver (see at least Wilson Para 73: "In some instances, a risk score may be calculated and/or assigned to the driver responsively to the comparison(s).").
Regarding claim 3, Wilson remains as applied to claim 1. Wilson further anticipates wherein the characterization of at least one driving action performed using the additional vehicle includes a numerical categorization (see at least Wilson Para 73: "In some instances, a risk score may be calculated and/or assigned to the driver responsively to the comparison(s).").
Regarding claim 4, Wilson remains as applied to claim 1. Wilson further anticipates wherein the baseline or model is based on a statistical distribution (see at least Wilson Para 126: "The road, driver, and/or vehicle models described herein may also be used to determine whether the driving situation along a path is 'normal' or if there are extenuating circumstances present. Since the baseline behavior of a path is a statistical description of ' normal' for that path").
Regarding claim 9, Wilson remains as applied to claim 1. Wilson further anticipates determining, from the baseline or model, one or more road segments of the geographic region which include a road hazard (see at least Wilson Para 41: "In some embodiments, the received data may include information that may impact driving behaviors, such as, … weather information (rainy, icy, fog, temperature, fair, lighting and sun angle),").
Regarding claim 10, Wilson remains as applied to claim 1. Wilson further anticipates wherein the vehicle data includes vehicle state information determined from a motion measuring component that resides within each vehicle of the plurality of vehicles (see at least Wilson Para 34: "Driving data may be collected by a variety of sensors 115a-115n which may be affixed to or resident in a vehicle").
Regarding claim 16, Wilson remains as applied to claim 1. Wilson further anticipates evaluating a driving performance of a driver of each of the plurality of vehicles based at least in part on a comparison of the characterization of the driving action that is determined for the vehicle of the driver and the baseline of the characterization (see at least Wilson Para 72: "These characteristics may then be compared to the road model (step 240) the driver model may be built based upon these comparisons (245).").
Regarding claim 19, Wilson anticipates A non-transitory computer-readable medium that stores instructions, which when executed by one or more processors, cause a computing system of the one or more processors to perform operations that include (see at least Wilson Para 134: “The processor may also use nontransitory storage 82 and/or long-term storage 84 …to store and read instructions, files, and other data that requires long term, non-volatile storage.”): receiving, over one or more networks (see at least Wilson Para 35: "In some embodiments, sensors 115a-115n and 116 …may communicate the collected driving data to model generation device 72 via one or more networks"), vehicle data from each vehicle of a plurality of vehicles that individually traverse a given road segment of a geographic region (see at least Wilson Para 40: "In step 205, driving data from a plurality of vehicles, such as vehicles 110a-110n and/or sensors, such as sensors 115a-115n driving on a path may be received by, for example, a model generation device such as model generation device 120."), the vehicle data of each vehicle of the plurality of vehicles including sensor-based vehicle state information and data indicative of one or more attributes of the vehicle's motion while the vehicle is traversing the given road segment (see at least Wilson Para 40: "The driving data may include, for example, vehicle trajectory and other kinematic data ( e.g., vehicle position at a particular time, vehicle speed, a direction of travel for the vehicle, etc.)."); for each vehicle of the plurality of vehicles, determining, based on the vehicle data of the vehicle, a characterization of at least one driving action performed using the vehicle at the given road segment (see at least Wilson Para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns. In some embodiments, step 215 may include processing the data using one or more data pattern recognition algorithms."); and a confidence value associated with each characterization, wherein each confidence value indicates a reliability level of the associated characterization (see at least Wilson para 83: "In some instances, the parameters of W may be derived from a best-fit comparison of the individual driver 's observed driving to that of a reference population of drivers. For an individual driver, the relevant parameters may be selected from a larger set of parameters as appropriate to meet a desired accuracy threshold"), aggregating the characterizations and confidence scores determined for the plurality of vehicles (see at least Wilson Para 47: "When generating the taxonomy of maneuvers, various similar maneuvers, described by similar parameters and indices, may be combined, split or redefined for improved system performance."); determining, for the given road segment, a baseline or model characterization for the at least one driving action based at least in part on the aggregated characterizations and confidence scores (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215. This taxonomy may later be used for developing a road model."); receiving new vehicle data from an additional vehicle, the new vehicle data indicating that the additional vehicle traversed the given road segment (see at least Wilson Para 72: "In one embodiment, received driving data from one or more drivers who are the subject(s) of the driver model may be processed to determine one or more characteristics of the driver(s) (step 235)."); determining, based on the new vehicle data of the additional vehicle, a characterization of at least one driving action performed using the additional vehicle at the given road segment (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215."); comparing the determined characterization of the at least one driving action performed using the additional vehicle to the determined baseline or model characterization (see at least Wilson Para 72: "These characteristics may then be compared to the road model (step 240)"); and evaluating a driver associated with the additional vehicle based on the comparison (see at least Wilson Para 72: "the driver model may be built based upon these comparisons (245).").
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Breed et al. (US Pub. No. 2015/0127239), further referred to as “Breed”.
Regarding claim 5, Wilson remains as applied to claim 1. While Wilson discloses that model information is used by drivers, Wilson does not explicitly disclose communicating information corresponding to the baseline or model of the characterization to a group of drivers within the geographic region. However, Breed teaches at least transmitting updated information created from information received by multiple vehicles (see at least Breed Para 64, 71, and 83). Thus, it would have been obvious to a person of ordinary skill in the art to modify Wilson with Breed’s teaching of transmitting updated information to vehicles because accuracy is improved.
Regarding claim 6, the combination of Wilson and Breed remains as applied to claim 5. Wilson further teaches obtaining contextual information in conjunction with vehicle data that is received from each vehicle of the plurality of vehicles (see at least Wilson para 41: "In some embodiments, the received data may include information that may impact driving behaviors, such as, vehicle parameters/characteristics (vehicle type, weight, size, power, load etc.), driver information (gender, age, skill level, amount of sleep, health, driving history), weather information (rainy, icy, fog, temperature, fair, lighting and sun angle), roadway information (speed limit, road type, traffic congestion conditions, maintenance and incident information) and other information that may impact driving behaviors.") wherein determining the baseline or model characterization includes determining the baseline or model characterization based at least in part on a context identified from the contextual information (see at least Wilson para 54: "In some instances, the road model may also include a set of reference trajectories for a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.).").
Regarding claim 7, the combination of Wilson and Breed remains as applied to claim 6. Wilson further teaches wherein the identified context includes one or more of: time of day, day of week, month of year, weather condition, temporary road condition, or a public event in the geographic region (see at least Wilson para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns, such as data type (e.g., vehicle type, position, time of day, location, road type, data sources and quality)").
Regarding claim 8, the combination of Wilson and Breed remains as applied to claim 6. Wilson further teaches wherein the baseline characterization is specific to the identified context (see at least Wilson para 54: "In some instances, the road model may also include a set of reference trajectories for a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.)").
Regarding claim 12, Wilson remains as applied to claim 1.  While Wilson has multiple types of data including accelerometer data, Wilson does not explicitly disclose all of wherein receiving the vehicle data includes receiving multiple types of vehicle state information from the multiple vehicles, each type of vehicle state information corresponding to one of Global Positioning System ("GPS") data, accelerometer data, gyroscopic data, or inertial measurement unit ("IMU") data. However, Breed teaches at least GPS and IMU data are transmuted by multiple vehicles to the remote station (At least [0084]). Wilson clearly takes into consideration GPS location, but does not specify the source of the information. Thus, it would have been obvious to a person of ordinary skill in the art to modify Modified Wilson with Breed’s teaching of transmitting multiple types of vehicle information because syncing information improves accuracy for further processing such as model creation as in Wilson.
Regarding claim 13, the combination of Wilson and Breed remains as applied to claim 12. Wilson further teaches wherein determining the characterization of at least one driving action includes determining a magnitude of an acceleration action performed by the driver (see at least Wilson Para 58: "the road model includes spatial components that define the geometry and/or cartography of the paths and behavioral components that describe vehicle and/or driver behavior (speed, acceleration, etc.) when driving the plurality of roadways.").
Regarding claim 14, the combination of Wilson and Breed remains as applied to claim 13. Wilson further teaches wherein the acceleration action corresponds to a braking action or a steering action of the driver (see at least Wilson Para 46: "maneuver may include a particular driving maneuver executed by a vehicle or driver when driving along a particular path or path feature ( e.g., straightaway, soft left turn, hard left turn, merge into a roadway lane, or swerve left).").
Regarding claim 15, the combination of Wilson and Breed remains as applied to claim 13. Wilson further teaches wherein the acceleration action corresponds to a pedal action of the driver (see at least Wilson Para 58: "the road model includes spatial components that define the geometry and/or cartography of the paths and behavioral components that describe vehicle and/or driver behavior (speed, acceleration, etc.) when driving the plurality of roadways.").
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Leibner et al (US Pub. No. 2016/0154113) further referred to as “Leibner”.
Regarding claim 11, Wilson remains as applied to claim 10.  While Wilson says that its sensor may not be mounted to the vehicle (see at least paragraph 34), it does not explicitly disclose that the sensor is present on a mobile computing device of a drive of that vehicle and thus does not explicitly disclose the totality of wherein the motion measuring component of at least one of the multiple vehicles includes at least one of an accelerometer or inertial measurement unit ("IMU") that is provided within a mobile computing device of a driver of that vehicle. However, Leibner teaches that its system can be a mobile device/mobile phone (see at least Leibner para 21) and that accelerometer readings from a mobile device for the user having the device including situations where the user is traveling in a vehicle can be used (see at least Leibner para 45). A user traveling in the vehicle includes a driver. Thus, it would have been obvious to a person of ordinary skill in the art to modify Wilson with Leibner’s teaching of accelerometer data in a mobile phone because the mobile phone goes with the user and can provide data on all routed travelled by the carrier; additionally, the mobile phone is more portable than a car.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Bourne et al. (US Pub No. US2014/0067434) further referred to as “Bourne”.
Regarding claim 17, Wilson remains as applied to claim 1. Wilson further discloses wherein determining the characterization of the at least one driving action includes: (b) determining a characterization of each of a plurality of driving actions performed by the driver of each of the plurality vehicles; and (c) correlating at least one of the multiple driving actions performed by the driver of each vehicle of the plurality of vehicles to one of a plurality of road segments for the geographic region (this is actually already covered in the analysis of Claim 1 since the road models include the road and driver behaviors on those roads as shown in at least para 54, and 58-61. See analysis of Claim 1 for more.). However, Wilson does not explicitly disclose (a) communicating with a mobile computing device of a driver of each vehicle of the plurality of vehicles to obtain vehicle state information. However, Bourne teaches that information is transmitted by a cell phone to server (see at least para 69-70). This covers communication with mobile computing device. It would be obvious to do so for multiple vehicles since it is simply a matter of repeating the steps with multiple vehicles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Modified Wilson with Bourne's teaching of receiving data from mobile devices because mobile devices are a means to transmit information through longer range networks and are portable devices (e.g. see at least Bourne para 58).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Binion et al. (USP 10,115,164), further referred to as “Binion”.
Regarding claim 20, Wilson anticipates A method for determining mobile device use at driving action occurrence, the method being performed by one or more processors and comprising: receiving, over one or more networks (see at least Wilson Para 35: "In some embodiments, sensors 115a-115n and 116 …may communicate the collected driving data to model generation device 72 via one or more networks"), vehicle data from each vehicle of a plurality of vehicles that individually traverse a given road segment of a geographic region (see at least Wilson Para 40: "In step 205, driving data from a plurality of vehicles, such as vehicles 110a-110n and/or sensors, such as sensors 115a-115n driving on a path may be received by, for example, a model generation device such as model generation device 120."), the vehicle data of each vehicle of the plurality of vehicles including sensor-based vehicle state information and data indicative of one or more attributes of the vehicle's motion while the vehicle is traversing the given road segment (see at least Wilson Para 40: "The driving data may include, for example, vehicle trajectory and other kinematic data ( e.g., vehicle position at a particular time, vehicle speed, a direction of travel for the vehicle, etc.)."); for each vehicle of the plurality of vehicles, determining, based on the vehicle data of the vehicle, a characterization of at least one driving action performed using the vehicle at the given road segment (see at least Wilson Para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns. In some embodiments, step 215 may include processing the data using one or more data pattern recognition algorithms."), and a confidence value associated with each characterization, wherein each confidence value indicates a reliability level of the associated characterization (see at least Wilson para 83: "In some instances, the parameters of W may be derived from a best-fit comparison of the individual driver 's observed driving to that of a reference population of drivers. For an individual driver, the relevant parameters may be selected from a larger set of parameters as appropriate to meet a desired accuracy threshold"), aggregating the characterizations and confidence values determined for the plurality of vehicles (see at least Wilson Para 47: "When generating the taxonomy of maneuvers, various similar maneuvers, described by similar parameters and indices, may be combined, split or redefined for improved system performance."); determining, for the given road segment, a baseline or model characterization for the at least one driving action based at least in part on the aggregated characterizations and confidence values (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215. This taxonomy may later be used for developing a road model."); receiving new vehicle data from an additional vehicle, the new vehicle data indicating that the additional vehicle traversed the given road segment (see at least Wilson Para 72: "In one embodiment, received driving data from one or more drivers who are the subject(s) of the driver model may be processed to determine one or more characteristics of the driver(s) (step 235)."); determining, based on the new vehicle data of the additional vehicle, a characterization of at least one driving action performed using the additional vehicle at the given road segment (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215."). Wilson further teaches receiving data that may include information that may impact driving behaviors such as driver information and other information that may impact driving behaviors (see at least para 41). However Wilson does not explicitly disclose receiving application data from a mobile device associated with a driver of the additional vehicle,  wherein the application data comprises indicators of non- driving activity; and determining, based on the received application data and the determined characterization of the at least one driving action performed using the additional vehicle, that the driver performed non-driving activity on the mobile device while the additional vehicle traversed the given road segment. However Binion teaches in a similar field of monitoring driving behavior, receiving application data from a mobile device associated with a driver of the additional vehicle (see at least Binion Col 6 Lines 10-15: "As described herein, a client device (e.g., cellular telephone 221c) may include a host of sensors ( e.g., internal accelerometer, GPS, gyroscope, compass, navigation systems and other sensors) from which data may be acquired for use in 15 generating individualized insurance risk related data."), wherein the application data comprises indicators of non- driving activity (see at least Binion Col 5-6 Lines 65-7: "As described in detail herein, data acquired from the sensor 260c ( along with any other suitably located position sensors) may be used to determine a position and, or orientation of a driver's head 219c, the driver's left hand 215c and, or right hand 220c relative to the steering wheel 210c. For example, data acquired from the position sensor 260c (along with any other suitably located position sensors) may be used to determine that the driver's head 219c is oriented toward a cellular telephone 221c in her right hand 220c."), and determining, based on the received application data and the determined characterization of the at least one driving action performed using the additional vehicle, that the driver performed non-driving activity on the mobile device while the additional vehicle traversed the given road segment (see at least Binion Col 6 Lines 7-10: "As also described in detail herein, a determination may be made that the driver is inattentive to the road based on the driver's head 10 219c being oriented toward the cellular telephone 221c."). It would have been obvious to someone skilled in the art before the effective filling date to include data about the inattentiveness of the driver such as using a mobile device when characterizing a driving action being performed on a road segment based on the motivation to account for distractions (see at least Wilson Para 80) or modulate communications and distractions to the driver (see at least Wilson Para 121).
Regarding claim 21, the combination of Wilson and Binion remains as applied to claim 20. Wilson further teaches the method of claim 20, further comprising: determining, from the baseline or model, one or more road segments of the geographic region which include a road hazard (see at least Wilson Para 41: "In some embodiments, the received data may include information that may impact driving behaviors, such as, … weather information (rainy, icy, fog, temperature, fair, lighting and sun angle)").
Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. 
First, the applicant argues “Wilson does not disclose the use of confidence values as claimed”. The examiner disagrees. It is within the broadest reasonable interpretation to interpret confidence value as a comparison of a driver’s observed driving to a general population and reliability level as the accuracy threshold. The examiner notes that, while not claimed, the applicant appears to relate confidence value with the accuracy of the sensors for motion sensing in the specification in at least paragraph 29. 
Second, the applicant argues “None of these cited portions of Wilson disclose a characterization of a particular driving action performed using the vehicle at a given road segment”. The examiner reminds the applicant that the reference is not limited by the specific quotes cited by the examiner and the entire reference should be considered. For example, Wilson teaches in paragraph 75: “The parameters collectively identified as W may be defined in terms of, for example, distance, time, speed, velocity, acceleration rate, deceleration rate or a combination thereof. These parameters may be measured relative to, for example, absolute locations or any other identifiable feature in the path description provided by the road model.”
Third, the applicant argues “none of the cited portions of Wilson involve a confidence value of each characterization, which is used when determining the baseline or model characterization for the driving action”. The examiner disagrees. Wilson teaches in paragraph 83: “a best-fit comparison of the individuals driver’s observed driving to that of a reference population. For an individual driver, the relevant parameters may be selected from a larger set of parameters as appropriate to meet a desired accuracy threshold.”. Someone skilled in the art would recognize the reference population as a base line model and selecting relevant parameters for an accurate model as a confidence of the parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gullickson (WO 2017/100410) teaches a system and method for monitoring, analyzing, and reporting cell phone usage.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        	
/ANGELA Y ORTIZ/     Supervisory Patent Examiner, Art Unit 3663